Rehearing granted, limited to the issue of election of remedies. Briefs on this issue may be filed and served in conformity with GCR 1963, 857 and the appendix previously submitted lhay be supplemented to the extent deemed necessary. When briefing is completed, the clerk is directed to place this cause on the next available session calendar for argument and submission.
Ryan, J., would not limit the rehearing to the single issue of election of remedies but would also include the issue of res judicata.
Appeal dismissed 405 Mich 637.